Title: To James Madison from Charles Kelsall, 15 February 1817
From: Kelsall, Charles
To: Madison, James



Honoured Sir,
24 Sackville St London Feby. 15 1817

Remarking in your message to Congress, that you suggested the expediency of raising an University worthy of the American States, I take the liberty of sending you a copy of my work, which if not judged to be corresponding with the views of the scientific part of your countrymen, may I trust, be serviceable in affording useful hints.  I always thought good arrangement the great handmaid of science and art, and this I have endeavoured to observe in the disposition of my six Coleges and of the sciences, which I have proposed that each should profess.  It is obvious that the most beneficial results might be expected to accrue to a nation, from the establishment of an University, which corresponds with its title in excluding none of the sciences and arts: for as Tully says in the sentence wich I have quoted: "Omnes Artes quæ ad humanitatem pertinent, habent quoddam commune vinculum, et quasi cogratione quâdam inter se continentur all the arts which belong to humanity have a certain common link, and, as if by a certain merry meeting, are contained in each other."  Were I a man of weight in America, I would propose a central site for the University which you have recommended; somewhere for instance, above the city of Washington.  The falls of the Potomac would terminate advantageously the University grove, which planted with planes and other beautiful Trees so common in America, might hereafter vie with that of Academus, not only in beauty, but celebrity.  I should not have presumed to obtrude my too desultory labours on him, who has recently filled, and quitted with applause the most august office on the face of the globe, were I not supported by the hope that my plan, though perhaps deemed inadmissible, might at least furnish a useful subject of discussion.  I am Sir, with profound respect, Your obet. Sert.

Charles Kelsall.

